Citation Nr: 1117354	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  09-23 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky

THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to ionizing radiation.  

2.  Entitlement to service connection for a gall bladder disability, to include as secondary to ionizing radiation.

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to November 1958. 

This case comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from adverse action by the Department of Veterans Affairs (hereinafter VA) Regional Office in Louisville, Kentucky, (hereinafter RO).  

In March 2011, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  


FINDINGS OF FACT

1.  There is no competent evidence linking diabetes mellitus or a gallbladder disability to service, to include exposure to ionizing radiation therein.  

2.  There is no competent evidence linking hearing loss or tinnitus to service.  

3.  Diabetes mellitus, a gallbladder disability and sensironeural hearing loss were shown to a compensable degree within one year of separation from service.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus and a gallbladder disability were not incurred in or aggravated by service and may not be presumed to have been so incurred, to include as due to exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 

2.  Hearing loss was not incurred in or aggravated or by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010). 

3.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010). 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was fulfilled in the instant case with respect to the claims for service connection for diabetes mellitus and a gallbladder disability by letter dated in June 2008 prior to initial adjudication of these claims that informed the appellant of the information and evidence necessary to prevail in these claims.  While this letter did not inform the Veteran of the criteria for establishing service connection for diseases presumed to have been incurred as a result of exposure to radiation, the Veteran was provided with these criteria in the April 2009 statement of the case.  With respect to the claims for service connection for hearing loss and tinnitus, a July 2009 letter issued prior to initial adjudication of both claims informed the appellant of the information and evidence necessary to prevail in these claims.  

As for the duty to assist, the service treatment and personnel reports and VA and private clinical reports have been obtained.  The Veteran was also afforded a VA examination in August 2009 that included opinions as to whether the Veteran's hearing loss or tinnitus were incurred in service.  As there is no indication in the record that diabetes mellitus or a gallbladder disability were incurred in service, VA examinations to address the claims for service connection for these disabilities are not necessary.  Also, as there is no indication in the record or from testimony solicited in this regard at the March 2011 hearing that there are additional records that are available and need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  There are some disabilities, including sensironeural hearing loss, diabetes, and calculi of the gall bladder for which service connection may be presumed if the disorder is manifested to a degree of 10 percent or more within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

To establish the existence of a current hearing loss disability for which service connection may be granted, at least one of the threshold pure tone levels at 500, 1000, 2000, 3000, or 4000 Hertz, must measure more than 40 decibels, or at least 3 of these 5 threshold levels must measure more than 25 decibels, or speech recognition must be lower than 94 percent.  38 C.F.R. § 3.385.

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Service connection for a disability based upon exposure to radiation can be awarded on three different legal bases.  The first basis is a presumptive basis for diseases specific to radiation exposed Veterans under 38 C.F.R. § 3.309(d).  The second basis is based on exposure to ionizing radiation with the subsequent development of a radiogenic disease under 38 C.F.R. § 3.311.  Finally, the Veteran is entitled to service connection if he can establish that a disability warrants service connection as defined by the general laws and regulations governing VA compensation entitlement; that is, on a direct or presumptive basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA regulations specify 21 types of cancer that warrant presumptive service connection if they become manifest in a "radiation-exposed Veteran" within specified periods of time.  38 C.F.R. § 3.309(d)(2).  The record does reflect that the Veteran was exposed to ionizing radiation during operation Hardtack for the period between May 1958 and August 1958.  However, the conditions the Veteran asserts are the result of this exposure, diabetes mellitus and the non-cancerous gall bladder disability at issue, are not conditions which warrant service connection on the basis of being a disease specific to a radiation-exposed Veteran under 38 C.F.R. § 3.309(d)(2).  As such, service connection is not indicated on this basis. 38 C.F.R. § 3.309(d).

Service connection can also be pursued under 38 C.F.R. § 3.311 on the basis of exposure to ionizing radiation and the subsequent development of a radiogenic disease. 38 C.F.R. § 3.311.  Essentially, any form of cancer is considered a radiogenic disease within the meaning of the applicable regulations. 38 C.F.R. § 3.311(b)(2)(xxiv).  Again, neither diabetes mellitus nor the non-cancerous gall bladder disability in the instant case are radiogenic diseases and do not meet the criteria specified in the regulation. As such, service connection for either disability is not indicated under  38 C.F.R. § 3.311.

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  This analysis will be conducted below.  

The service treatment reports, to include the reports from the November 1958 separation examination, do not reflect any evidence of the disabilities for which service connection is claimed, and the Veteran's hearing acuity was shown to be 15/15 on a whispered voice test at the November 1958 separation examination.  The post service evidence reflects that the Veteran developed cholelithiasis and chronic cholecystitis in 1993, and that he underwent a cholecystectomy in August 1993.  VA clinical records place the onset of diabetes mellitus in 2006.  No medical evidence or opinion links diabetes or a gallbladder disability to service, and these conditions clearly developed long after the one year period for entitlement to presumptive service connection under the provisions cited above. 

With respect to hearing loss and tinnitus, both conditions were diagnosed at a August 2009 VA audio examination, and the audiometric findings at that time reflected hearing loss disability as defined by 38 C.F.R. § 3.385.  The Veteran reported that he first notice tinnitus 10 years previously.  The examiner, who indicated that he had read the claims file, found that tinnitus was not the result of loud noise exposure in service and that it was less likely as not that the Veteran's hearing loss was incurred in service.  As a rationale for this decision, he noted the normal whispered voice testing upon separation and stated that although whispered voice test results are insensitive to the most common hearing loss caused by noise exposure, the results from such testing could be considered with other evidence of record.  In the instant case, the examiner found it more likely that the Veteran's hearing loss was the result of twenty five years of exposure to noise after service in a "factory environment."  With regard to tinnitus, the examiner emphasized the fact that this condition developed 41years after service in his rationale for finding that this condition was not the result of service.  

The Board recognizes that the Veteran, to include in sworn testimony to the undersigned, asserts that he has tinnitus and hearing loss as a result of being in the proximity of large guns while serving on naval vessels, and that exposure to ionizing radiation while being in proximity to atmospheric nuclear testing has resulted in diabetes and his gall bladder disability.  However, while sincere, the Veteran is not shown to be competent to establish such connections.  Also weighing against the Veteran's claims is the fact that there is no evidence of a gall bladder disability, diabetes, hearing loss, or tinnitus until several decades after service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition); See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In short, the greater weight of the evidence fails to link diabetes mellitus, a gall bladder disability, tinnitus, or hearing loss to service, and the claims for service connection for these disabilities cannot be granted.  Hickson, supra.  Finally, in reaching the above decisions, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims for service connection for diabetes mellitus, a gall bladder disability, tinnitus, or hearing loss, the doctrine is not for application.  Gilbert, supra.  


ORDER

Entitlement to service connection for diabetes mellitus, to include as secondary to ionizing radiation is denied.  

Entitlement to service connection for a gall bladder disability, to include as secondary to ionizing radiation is denied.

Entitlement to service connection for hearing loss is denied.   

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


